DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 15/516740 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because similar patentable subject matter is relied upon a socket attachment, a body, a fastener, assembly mandrel, biasing mechanism, biasing mechanism.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 4 recites a socket attachment however is it further modifying a tool which is not apart of the device because the torque delivery tool is not connected with socket attachment.  The claim is indefinite because what is being further limited.
Claim 5 modifies the torque delivery tool from a wrench to a socket wrench. Same problem the torque delivery tool is separate from the socket attachment and there is no modification of the socket attachment. 

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Barrious et al 2012/0102704A1.
Barrious et al discloses the claimed invention as recited in the claims as shown below:

1. A socket attachment, comprising:

a body 26 having a first opening 26 at the top extending inwardly from a first end of the body and a second opening 26 at the bottom extending inwardly from a second, opposite end of the body, the first opening being configured to couple the socket attachment to threads of a fastener 16 and the second opening being configured to connect the socket attachment to a torque delivery tool.

2. The socket attachment according to claim 1, wherein the first opening includes a plurality of threads complementary to a portion of the fastener. See par. 0023

3. The socket attachment according to claim 1, wherein the second opening differs in at least one of size and shape from the first opening.

4. The socket attachment according to claim 1, wherein the torque delivery tool is a wrench. See Par, 0022

See Par.0022

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Draggie et al A1.
Draggie et al discloses the claimed invention as recited in the claims as shown below:

1. A socket attachment, comprising:

a body 20 having a first opening 20 at the top extending inwardly from a first end of the body and a second opening 20 at the bottom extending inwardly from a second, opposite end of the body, the first opening being configured to couple the socket attachment to threads of a fastener 28 and the second opening being configured to connect the socket attachment to a torque delivery tool.

2. The socket attachment according to claim 1, wherein the first opening includes a plurality of threads complementary to a portion of the fastener. See Fig.2

3. The socket attachment according to claim 1, wherein the second opening differs in at least one of size and shape from the first opening. See Fig.2 see top and bottom opens are different size

See Par, 0022

5. The socket attachment according to claim 4, wherein the torque delivery tool is asocket wrench and the second opening is configured to receive a post extending from a head of the socket wrench. See Par.0043

.
Allowable Subject Matter
Claims 6-13 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and Upon filing a Terminal DIsclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best art is of rejection and the other art is being made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 9, 2022